Day, Ch. J.
i. constitucoíiftructíou : of statute. Appellant claims that the lien created by accepting and recording the stay bond in question was lost the delay in issuing execution. Section 3067 °*' the Code provides that at the expiration of the stay |.|ie sliall issue a joint execution against the property of all the judgment debtors and sureties. It is *164claimed that, under this provision, the execution must issue as soon as the stay expires, and that a neglect upon the part of the clerk to do so, as to third £>ersons at least, discharges the lien. We are satisfied that this is not the correct construction of the statute. It is a general rule of law that statutes directing the mode of procedure of public officers, relating to time and manner, where there are no negative words restricting the action, and nothing showing a different intent,' are directory. Dishon v. Smith, 10 Iowa, 212, and cases cited.
3 _i. issu_ cutionfstay ~ Rond. There is nothing in the statute in question indicating an intent that the failure of the clerk to immediately issue execution upon the expiration of the stay should deprive the party in whose favor the stay bond is executed of its benefits. We are satisfied with the construction placed upon the statute in the court below.
Affirmed.